Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-1596

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                      SIMEÓN PEÑA-HERNÁNDEZ,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                 Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Rodney S. Dowell and Berman & Dowell on brief for appellant.
     Nelson Pérez-Sosa, Assistant U.S. Attorney, and Rosa Emilia
Rodriguez-Velez, United States Attorney, on brief for appellee.


                            April 10, 2007
            Per Curiam.     This is an appeal from resentencing after

remand from this court on defendant's prior appeal.                See United

States v. Peña-Hernandez, No. 04-1489, 146 F. App'x 499 (1st Cir.

Aug. 26, 2005) (per curiam) (unpublished).            In his present appeal,

defendant's sole argument is that the government's refusal to give

him another opportunity for a safety-valve debriefing1 before his

resentencing     requires   that   the    case   be   remanded    for   such    a

debriefing.

            That argument is barred by the law of the case doctrine,

under which "available claims of error not raised in an initial

appeal may not be raised during subsequent appeals in the same

case."   United States v. Moran, 393 F.3d 1, 11 (1st Cir. 2004)

(emphasis      omitted).     Although    that    doctrine    is   subject      to

exceptions, see United States v. Bell, 988 F.2d 247, 250-51 (1st

Cir. 1993), none of those exceptions applies here.                 Having not

argued in the district court or in his first appeal that the

government had a duty to offer him a third debriefing opportunity

before   his     original   sentencing--although       he   clearly     had    an

incentive to do so at those times--the law of the case doctrine

precludes him from making this argument in the present appeal.



     1
      Before his original sentencing hearing, defendant was given
two opportunities for a safety-valve debriefing, but, on both
occasions, he refused to provide any information or to clarify the
statements made at his post-arrest interview. The government made
clear at that time that it did not intend to offer defendant a
third such opportunity.

                                    -2-
Moran, 393 F.3d at 11; see also United States v. Ticchiarelli, 171

F.3d 24, at 28-29 (1st Cir. 1999).

             Even on resentencing, while defendant repeatedly stated

his willingness to undergo another debriefing, he never argued that

the government was obligated to accept his offer.                      Accordingly,

even if that argument was not waived under the law of the case

doctrine, it was forfeited and is therefore reviewable only for

plain error.         See generally United States v. Olano, 507 U.S. 725,

734 (1993).

             It is hardly "plain" that the government has a duty to

give    a   defendant      multiple      opportunities       for   a   safety-valve

debriefing. To the contrary, "the government has a right to expect

that a defendant who seeks the boon of the safety valve will make

a clean breast of things; it has no obligation to interview him

repeatedly      in    an   effort   to   pry    loose    additional        nuggets   of

information." United States v. Matos, 328 F.3d 34, 41-42 (1st Cir.

2003).      Even assuming--without deciding--that a defendant may

satisfy his disclosure obligations after his original sentencing

but    before   his     resentencing,     but   cf.     18   U.S.C.    §   3553(f)(5)

(requiring that such disclosures be made "not later than the time

of the sentencing hearing" (emphasis added)), defendant certainly

had no right to a debriefing once the resentencing hearing had

begun, Matos, 328 F.3d at 39.                   Nor is this a case where a

defendant's entitlement to a further debriefing opportunity can be


                                          -3-
derived from a plea agreement; there was no such agreement here.

Cf. id. at 42 (stating that this court would not allow the

government to "play cat and mouse with defendants" with respect to

the government's obligations under plea agreements).

          Moreover, even if the district court had plainly erred in

failing to require the government to give defendant a further

debriefing opportunity and defendant was prejudiced thereby, its

failure to do so would not satisfy the remaining prong of plain

error review.   Under the circumstances of this case, the lack of

such an opportunity did not constitute a miscarriage of justice.

Olano, 507 U.S. at 736.

          Accordingly, the sentence is affirmed. See 1st Cir. Loc.

R. 27.0(c).




                               -4-